          Case 1:20-cv-00673-DAD-JLT Document 30 Filed 09/08/20 Page 1 of 9


 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   FULL SPECTRUM IH, LLC,                           )   Case No.: 1:20-cv-0673- DAD JLT
                                                      )
12                  Plaintiff,                        )   ORDER GRANTING DEFENDANTS’ MOTION
                                                      )   TO SET ASIDE THE ENTRY OF DEFAULT
13           v.                                       )
                                                      )   (Doc. 16)
14   DCM, INC., et al.,                               )
                                                      )
15                  Defendants.                       )
                                                      )
16
17           Full Spectrum IH, LLC asserts it entered into a contract with DCM, which provided DCM
18   would purchase a total of 3,500 lbs of machine-trimmed industrial hemp. Plaintiff asserts Defendants
19   breached the agreement, and seeks to hold Defendants liable for the breach and fraudulent conduct.
20   (See Doc. 1) Plaintiff seeks an award of default judgment (Doc. 15), while Defendants seek to set aside
21   the entry of default (Doc. 16).
22           For the reasons set forth below, Defendants’ motion to set aside the entry of default is
23   GRANTED, and the motions for the entry of default judgment are terminated as MOOT.
24   I.      Background
25           Plaintiff alleges that Michael Lagnese, Plaintiff’s principal, “entered into negotiations with
26   Aliraza [Jivan], on behalf of Defendants, for the purchase and sale of industrial hemp” in October 2019.
27   (Doc. 1 at 4, ¶ 15) According to Plaintiff, “During those negotiations, Aliraza verbally represented and
28   promised Lagnese that if Plaintiff could manufacture, sell, and supply 3,500 lbs. of machine-trimmed

                                                          1
        Case 1:20-cv-00673-DAD-JLT Document 30 Filed 09/08/20 Page 2 of 9


 1   industrial hemp of a particular strain and quality requested by DCM (the “Product”) over a two month

 2   period, DCM would purchase 500 lbs. of the Product per week from Plaintiff in seven (7) weekly

 3   installments of $80,000.00 (a fixed rate of $160.00 per lb.) for a total sum of $560,000.00.” (Id., ¶ 16)

 4   Thus, “Plaintiff entered into an Industrial Hemp Purchase Agreement dated November 7, 2019 with

 5   DCM for the purchase and sale of the Product for the Purchase Price.” (Id. at 5, ¶ 21) Plaintiff asserts

 6   the Agreement was executed by Aliraza’s wife, Alfia, who “is the President of DCM and its purchasing

 7   agent, Liberty.” (Id. at 5, ¶¶ 21-22; see also id. at 19) Pursuant to the terms of the Agreement, “DCM

 8   would purchase from Plaintiff 500 lbs. of the Product per week in seven (7) weekly installments of

 9   $80,000.00 per week beginning on November 8, 2019 through December 20, 2019.” (Id., ¶ 23)

10          Plaintiff alleges that Aliraza’s promises and representations regarding the seven installments

11   “were material to Plaintiff’s decision to enter into an agreement with DCM to manufacture, sell, and

12   supply the Product as it would be required to immediately dedicate substantial time and resources away

13   from its other pending business to cultivate, harvest, and deliver the Product on-time and compliance

14   with DCM’s specifications.” (Doc. 1 at 4, ¶ 18) Plaintiff asserts these representations were false. (Id.,

15   ¶ 16) Plaintiff contends “Aliraza knew that: (i) DCM did not intend to timely perform its obligations

16   under such agreement; and (ii) DCM was insolvent, undercapitalized, and/or lacked the financial ability

17   to timely perform its obligations under such agreement.” (Id. at 4-5, ¶ 19)

18          According to Plaintiff, “[b]oth parties… understood that, like most plant and animal matter,

19   industrial hemp is perishable and the Product would gradually lose value over time as it decays and

20   loses its important inherent qualities.” (Doc. 1 at 4, ¶ 17) In addition, Plaintiff asserts, “the parties

21   agreed that time was of the utmost essence with their respective obligations.” (Id.)

22          Plaintiff reports that on “November 8, 2019, by and through its purchasing agent, Liberty, paid

23   Plaintiff the initial installment of $80,000.00 and Plaintiff delivered the first 500 lbs. of Product to

24   DCM.” (Doc. 1 at 5, ¶ 25) However, Plaintiff asserts “DCM defaulted on its obligations under the

25   Agreement and failed to pay any of the remaining six (6) weekly installments in full.” (Id.) Plaintiff

26   alleges that on January 23, 2020, “DCM, by and through Liberty, purchased 250 lbs. of Product from

27   Plaintiff for $40,000.00 -- half the amount of the second installment that was due on November 15,

28   2019.” (Id., ¶ 26)

                                                           2
        Case 1:20-cv-00673-DAD-JLT Document 30 Filed 09/08/20 Page 3 of 9


 1           Plaintiff alleges, “On February 18, 2020, when it became clear that Defendants would not

 2   perform their obligations under the Agreement despite months of repeated promises and assurances

 3   from Aliraza, Plaintiff provided Defendants with written notice of default (the “Notice”) pursuant to the

 4   Agreement.” (Doc. 1 at 6, ¶ 27) Plaintiff asserts that per the terms of the Agreement, “Defendants had

 5   fifteen (15) calendar days from the date of the Notice to fulfill its obligations and cure its default.” (Id.)

 6   However, “Defendants disregarded Plaintiff’s Notice and made no attempt to cure its default.” (Id.)

 7           According to Plaintiff, “March 31, 2020, Aliraza sent a text message to Lagnese in which he

 8   attempted to blame Governor Gavin Newsom’s ‘shelter in place’ order (announced on March 19, 2020)

 9   to prevent the spread of COVID-19 as the basis for Defendants’ breach.” (Doc. 1 at 6, ¶ 28) Plaintiff

10   asserts that as of the time of filing the complaint, DCM had “purchased a total of only 750 lbs. of

11   Product from Plaintiff.” (Id. at 5, ¶ 26) Thus, “Defendants owe Plaintiff a remaining purchase

12   obligation of 2,750 lbs. of Product for the sum of $440,000.00.” (Id. at 6, ¶ 29)

13           On May 12, 2020, Plaintiff initiated this action by filing a complaint against DCM, Liberty

14   Novelty, Aliraza Jivan, and Alfia Jivan. (Doc. 1) Plaintiff identified the following causes of action

15   against Defendants: (1) promissory fraud, (2) breach of contract, (3) breach of the covenant of good

16   faith and fair dealing, and (4) violation of California’s unfair competition law. (See generally Doc. 1)

17   Plaintiff seeks “to recover compensatory damages, punitive damages, costs, and attorneys’ fees.” (Id.

18   at 2, ¶ 1)

19           After Defendants failed to respond to the complaint within the time prescribed by the Federal

20   Rules of Civil Procedure, Plaintiff requested the entry of default. (Docs. 8-10, 12) The Clerk of the

21   Court entered default against Alfia Jivan, DCM, and Liberty Novelty on June 17, 2020 (Doc. 11)

22   against Aliraza Jivan on July 21, 2020. (Doc. 13) Because default had been entered against all

23   defendants, the Court ordered Plaintiff to “file a motion[] for default judgment” no later than August

24   31, 2020. (Doc. 14)

25           Plaintiff filed a motion for default judgment on August 3, 2020. (Doc. 15) Defendants moved

26   to set aside the entry of default on August 13, 2020 (Doc. 16) and opposed default judgment on August

27   19, 2020 (Doc. 18). Plaintiff filed an opposition to the motion to set aside default on August 27, 2020

28   (Doc. 21), to which Defendants filed a reply on September 3, 2020 (Doc. 26).

                                                           3
           Case 1:20-cv-00673-DAD-JLT Document 30 Filed 09/08/20 Page 4 of 9


 1   II.      Legal Standards

 2            The Federal Rules of Civil Procedure govern the entry of default and default judgment. Once

 3   the clerk enters default, “[t]he court may set aside an entry of default for good cause.” Fed. R. Civ. P.

 4   55(c). In evaluating whether good cause exists, the court may consider “(1) whether the party seeking

 5   to set aside the default engaged in culpable conduct that led to the default; (2) whether it had no

 6   meritorious defense; or (3) whether reopening the default judgment would prejudice the other party.”

 7   United States v. Mesle, 615 F.3d 1085, 1091 (9th Cir. 2010) (citing Franchise Holding II, LLC v.

 8   Huntington Restaurants Group, Inc., 375 F.3d 922, 925-26 (9th Cir. 2004)); see also TCI Group Life

 9   Ins. Plan v. Knoebber, 244 F.3d 691, 696 (9th Cir. 2001). The standard for good cause “is disjunctive,

10   such that a finding that any one of these factors is true is sufficient reason for the district court to

11   refuse to set aside the default.” Id.

12            When the moving party seeks relief from default “and the movant has a meritorious defense,

13   doubt, if any, should be resolved in favor of the motion to set aside the default so that cases may be

14   decided on their merits.” Mendoza v. Wight Vineyard Mgmt., 783 F.2d 941, 945-46 (9th Cir. 1986),

15   quoting Schwab v. Bullocks Inc., 508 F.2d 353, 355 (9th Cir. 1974). A district court’s discretion to set

16   aside default pursuant to Rule 55(c) is “‘especially broad where, as here, it is entry of default that is

17   being set aside, rather than a default judgment.’” O’Connor v. State of Nevada, 27 F.3d 357, 364 (9th

18   Cir. 1994) (quoting Mendoza, 783 F.2d at 945 (9th Cir. 1986)). “[J]udgment by default is a drastic step

19   appropriate only in extreme circumstances; a case should, whenever possible, be decided on the

20   merits.” Falk v. Allen, 739 F.2d 461, 463 (9th Cir. 1984).

21   III.     Discussion and Analysis

22            A.     Culpable Conduct

23            “[A] defendant’s conduct is culpable if he has received actual or constructive notice of the filing

24   of the action and intentionally failed to answer.” TCI Group, 244 F.3d at 697 (quoting Alan Newman

25   Prods. v. Albright, 862 F.2d 1388, 1392 (9th Cir. 1988) [emphasis in original]). “[I]n this context the

26   term ‘intentionally’ means that a movant cannot be treated as culpable simply for having made a

27   conscious choice not to answer; rather, to treat a failure to answer as culpable, the movant must have

28   acted with bad faith, such as an intention to take advantage of the opposing party, interfere with judicial

                                                           4
        Case 1:20-cv-00673-DAD-JLT Document 30 Filed 09/08/20 Page 5 of 9


 1   decisionmaking, or otherwise manipulate the legal process.” United States v. Mesle, 615 F.3d 1085,

 2   1092 (9th Cir. 2010) (citation omitted); see also TCI Group, 244 F.3d at 698 (actions may be culpable

 3   when “there is no explanation of the default inconsistent with a devious, deliberate, willful, or bad faith

 4   failure to respond”).

 5          The Ninth Circuit determined that “a signed return of service constitutes prima facie evidence

 6   of valid service.” SEC v. Internet Solutions for Bus., Inc., 509 F.3d 1161, 1163 (9th Cir. 2007).

 7   Plaintiff filed signed Returns of Service that indicated Alfia Jivan was served with the summons and

 8   complaint on May 20, 2020. (Docs. 4, 5, 6) The Returns of Service indicate she was served

 9   personally in her own capacity (Doc. 5 at 2) and as the registered agent for Liberty Novelty (Doc. 4 at

10   2). The process server also indicated the documents for AliRaza Jivan were left with “Alfia Jivan, co-

11   defendant/co-resident” at that time. (Doc. 6 at 2) On May 22, 2020, Plaintiff’s process server

12   indicated copies of the summons and complaint for DCM Inc. “were left [with] Shannon McCormick,

13   Administrative Assistant at Registered Agent Corporate Service Center, Inc.” in Reno, Nevada. (Doc.

14   7 at 2) Finally, Plaintiff reported that “a copy of the summons and complaint was mailed by first-class

15   mail… on June 16, 2020” to AliRaza Jivan. (Doc. 12 at 4)

16          Defendants assert Plaintiff did not serve the complaint upon in the manners identified in the

17   Returns of Service. (Doc. 17 at 10-11, 14-17) Defendants contend, “Alfia Jivan was not served

18   individually or on behalf of Liberty or AliRaza Jivan,” and instead the documents were left with the

19   defendants’ 15-year-old son, “AJ”. (Id. at 10, 14) In support of this assertion, Defendants have filed

20   declarations from AJ; Alfia Jivan; and Alejandra Duran, a Liberty Novelty employee. (See Docs. 16-3,

21   16-4, 16-5) Alfia Jivan asserts at the time of the reported service, she “was at Liberty’s Maryland

22   office,” and she has “at least two[] eye witnesses who saw [her] at Liberty’s offices at 6:28 p.m.” (Doc.

23   16-3 at 3, Alfia Decl. ¶ 10) Ms. Duran reports that on May 20, 2020, she left the office at 6:37 p.m. and

24   “said goodnight to Mrs. Jivian upon leaving for the night.” (Doc. 16-4 at 2, ¶ 4) Defendants contend

25   AJ accepted the documents “and placed them in [a] stack of documents in AliRaza Jivan’s home

26   office.” (Doc. 17 at 11, citing AJ Decl. ¶¶ 2-3) Thus, Alfia Jivan asserts she has “never been served

27   with the summons and complaint in this case at any time.” (Doc. 16-3 at 3, ¶ 11)

28          According to Defendants, “the first time Defendants became aware of the pendency of this

                                                         5
        Case 1:20-cv-00673-DAD-JLT Document 30 Filed 09/08/20 Page 6 of 9


 1   lawsuit was when AliRaza Jivan was filtering through his spam mailbox on Sunday, July 26, 2020, and

 2   saw this Court’s CM/ECF message informing him of the Clerk’s July 21, 2020 Entry of Default (ECF

 3   No. 13).” (Doc. 17 at 12, citing Alfia Jivan Decl. ¶ 14) Plaintiff’s counsel had added Mr. Jivan’s email

 4   to the Court’s electronic filing system at the time the Complaint was filed “to ensure that Mr. Jivan

 5   would receive electronic notifications relating to this action from the Court.” (Doc. 21 at 6, citing Lau

 6   Decl. ¶ 4) Defendants assert Mr. Lau, Plaintiff’s counsel, “had not notified AliRaza Jivan that he

 7   should expect to receive legal notices from the court’s ECM service or that Plaintiff had instigated this

 8   lawsuit,” and all emails were directed to his spam mailbox. (Doc. 17 at 11-12)

 9          The Ninth Circuit determined that “a signed return of service constitutes prima facie evidence

10   of valid service.” SEC v. Internet Solutions for Bus., Inc., 509 F.3d 1161, 1163 (9th Cir. 2007).

11   Further, it appears Defendants had at least constructive notice of the filing of the complaint, as Alfia

12   Jivan reports she had previously received “a copy of Plaintiff’s proposed complaint,” and she

13   assumed—wrongfully—that the documents given to her son were additional demand letters with a

14   proposed complaint, rather than a filed complaint. (See Doc. 16-3 at 4, ¶ 13)

15          The parties clearly disagree whether service was properly affected, and Defendants have

16   indicated an intent “to move to dismiss for failure to effect service…” (See Doc. 17 at 17) The Court

17   declines at this juncture to make a determination as to whether service on each of the defendants was

18   proper. See Ervin v. Farmers Ins. Exc., 2005 WL 2671412 at *1 (E.D. Cal. Oct. 19, 2005) (declining to

19   determine whether the defendants were properly served with the process where “the parties have

20   submitted conflicting declarations in this regard”). The evidence before the Court strongly suggests

21   Defendants did not intentionally fail to answer, as required for a finding of culpability. As noted, Alfia

22   Jivan reports she did not appreciate the complaint that she received had been filed by Plaintiffs, rather

23   than another copy of the complaint the Plaintiff intend to file. (See Doc. 16-3 at 4, ¶ 13) Further,

24   AliRaza Jivan maintains he was not “aware of the lawsuit prior to July 26, 2020” when he checked his

25   email, and immediately retained counsel on July 29, 2020. (Doc. 16-2 at 4, ¶¶ 12-13)

26          The same date has he was retained, Defendants counsel, Reza Gharakhani, contacted Plaintiff’s

27   counsel, Mr. Lau, “and requested that Plaintiff stipulate to set aside Defendants’ defaults.” (Doc. 16-1

28   at 2-3, ¶ 7) When Mr. Gharakhani did not receive a response, he called and left a message for Mr. Lau

                                                         6
        Case 1:20-cv-00673-DAD-JLT Document 30 Filed 09/08/20 Page 7 of 9


 1   on August 3, 2020. (Id. at 3, ¶ 8) Mr. Gharakhani did not receive a response indicating Plaintiff would

 2   not stipulate until after Plaintiff motion for default judgment was filed the same date. (Id.) Ten days

 3   later—and prior to their filing deadline for opposing the motion for default judgment—Plaintiffs moved

 4   to set aside the entry of default. This strongly supports Defendants’ position that they did not act in a

 5   culpable manner so as “to take advantage of the opposing party, interfere with judicial decisionmaking,

 6   or otherwise manipulate the legal process.” See Mesle, 615 F.3d at 1092; see also TCGIvega Info.

 7   Techs. PVT, Ltd. v. Karna Globa, 2006 U.S. Dist. LEXIS 113410, *10 (N.D. Cal. May 12, 2006)

 8   (observing “the speed and diligence” with which the defendants sought to set aside the entry of default

 9   lended “credibility to the position of [the defendants] that they were unaware that they were at risk of

10   default prior to the entry of default”).

11            B.     Meritorious Defense

12            The primary concern in considering a request to set aside default is whether the defaulting party

13   has a meritorious defense to the action. Hawaii Carpenters’ Trust Funds v. Stone, 794 F.2d 508, 513

14   (9th Cir. 1986). In seeking to vacate a default, a defendant “must present specific facts that would

15   constitute a defense.” TCI Group, 244 F.3d at 700. “All that is necessary to satisfy the ‘meritorious

16   defense’ requirement is to allege sufficient facts that, if true, would constitute a defense…” Mesle, 615

17   F.3d at 1094 (citing TCI Group, 244 F.3d at 700). A defense does not have to be proven by a

18   preponderance of the evidence, but the moving party must establish “a factual or legal basis for the

19   tendered defense.” Tri-Con’t Leasing Corp., Inc. v. Zimmerman, 485 F. Supp. 495, 497 (N.D. Cal.

20   1980).

21            Defendants assert they “have numerous meritorious defenses,” including a lack of personal

22   jurisdiction over Alfia Jivan and Liberty Novelty; “failure to state a cause of action predicated upon

23   lack of nexus between Defendants AliRaza Jivan, Alfia Jivan and Liberty and the contract;” (Doc. 17

24   at 18) Further, Defendants contend DCM “has meritorious defenses against Plaintiff’s claims on the

25   grounds that DCM performed all of its obligations under the terms of the contract with Plaintiff, except

26   those that were excused.” (Id. at 19) Defendants contend Plaintiff’s claims are barred “in their

27   entirety” due to a force majeure clause” and DCM’s right to reject the goods. (Id.) Finally, Defendants

28   contend Plaintiff’s claim fails because “Plaintiff breached the terms of the contract by not performing

                                                         7
        Case 1:20-cv-00673-DAD-JLT Document 30 Filed 09/08/20 Page 8 of 9


 1   pursuant to its terms and, specifically, failing to produce the product as required by the contract.” (Id.,

 2   citing Alfia Jivan, Decl. ¶ 16 [Doc. 16-2 at 4; AliRaza Jivan Decl. ¶ 16 [Doc. 16-3 at 5])

 3           According to Defendants, the Court lacks personal jurisdiction over Alfia Jivan because she “is

 4   a resident of Maryland and has never resided, worked or conducted business in the State of California.”

 5   (Doc. 17 at 8, citing Alfia Decl. ¶ 3 [Doc. 16-3 at 2]) In addition, Defendants assert the Court lacks

 6   personal jurisdiction over Liberty Novelty, because it “is a Maryland corporation and has not conducted

 7   any business in the State of California.” (Id., citing Alfia Decl. ¶ 4 [Doc. 16-3 at 2]; see also Doc. 16-2

 8   at 2, ¶ 3) Such facts, assumed as true, could support a determination that the Court lacks personal

 9   jurisdiction over these defendants. Importantly, the Ninth Circuit indicated lack of personal jurisdiction

10   qualifies as a meritorious defense. See Thomas P. Gonzalez Corp. v. Consejo Nacional De Produccion

11   De Costa Rica, 614 F.2d 1247, 1256 (1980); see also Thunderbird Resorts, Inc. v. Zimmer, 2018 WL

12   1542044, n.3 (S.D. Cal. Mar. 29, 2018) (“Defendant has presented a meritorious defense as to personal

13   jurisdiction”).

14           AliRaza Jivan asserts that Plaintiff “fail[ed] to produce the product as required by the contract.”

15   (Doc. 16-2 at 4, ¶ 16) Under California law, a claim of breach of contract is comprised of “(1) the

16   existence of a contract, (2) performance by the plaintiff, (3) breach by the defendant, and (4) damage

17   resulting from the breach.” Alcalde v. NAC Real Estate Invs. & Assignments Inc., 316 F. App’x 661,

18   662 (9th Cir. 2009), citing First Comm. Mort. Co. v. Reece, 108 Cal. Rptr. 2d 23, 33 (Ct. App. 2001).

19   If Plaintiff failed to perform under the contract, the company is unable to establish a claim for breach of

20   contract, and breach of the implied covenant of good faith a fair dealing. The “allegations that Plaintiff

21   failed to perform [its] obligations under the contract are sufficient to raise a meritorious defense to the

22   breach of contract claim.” See Dowling v. Bank of Am., N.A., 2016 WL 1046234 at*4 (E.D. Cal. Mar.

23   16, 2016).

24           Defendants have identified facts which, if true, constitute a defense. Although Plaintiff argues

25   Defendants lack credibility and fail to present evidence to support their claims (Doc. 21 at 12-14), the

26   Court does not evaluate the veracity of these facts at this juncture. The Ninth Circuit explained, “the

27   question whether the factual allegation is true is not to be determined by the court when it decides the

28   motion to set aside the default.” Mesle, 615 F.3d at 1094 (quoting TCI Grp., 244 F.3d at 700)). “Rather,

                                                          8
        Case 1:20-cv-00673-DAD-JLT Document 30 Filed 09/08/20 Page 9 of 9


 1   that question ‘would be the subject of the later litigation.’” Id. Based upon the facts identified,

 2   Defendants have met the “minimal” burden to identify a meritorious defense. See id.

 3            C.     Prejudice

 4            “To be prejudicial, the setting aside of a judgment must result in greater harm than simply

 5   delaying resolution of the case.” TCI Group, 244 F.3d at 701. The relevant inquiry is “whether [the

 6   plaintiff’s] ability to pursue his claim will be hindered.” Falk, 739 F.2d at 463. Notably, a plaintiff

 7   “being forced to litigate on the merits” is not considered prejudice. TCI Group, 244 F.3d at 701.

 8            Plaintiff contends it “will suffer prejudice from setting aside Defendants’ defaults as Defendants

 9   have no meritorious defense to Plaintiffs Claims.” (Doc. 21 at 14) However, as set forth above,

10   Defendants met the burden to identify meritorious defenses. Further, it does not appear Plaintiff’s

11   ability to pursue its claims were hindered by the delay, and there are no identified tangible harms, such

12   as loss of evidence or increased difficulty with discovery. See TCI Group, 244 F.3d at 701

13   IV.      Conclusion and Order

14            Defendants have shown good cause exists for the entry of default to be set aside. Defendants

15   did not act culpably when they failed to answer the complaint and have meritorious defenses. Further,

16   Plaintiff will not be prejudiced if the default is set aside. Therefore, the Court is acting within its

17   discretion to set aside the entries of default. See Mendoza, 783 F.2d at 945-46. Based on the

18   foregoing, the Court ORDERS:

19            1.     Defendants’ motion to set aside the entry of default (Doc. 16) is GRANTED; and

20            2.     Plaintiff’s motions for default judgment (Doc. 15, 24) are terminated as MOOT.

21
22   IT IS SO ORDERED.

23         Dated:   September 8, 2020                            /s/ Jennifer L. Thurston
24                                                       UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                           9
